Title: To George Washington from Bartholomew Dandridge, Jr., 12 August 1796
From: Dandridge, Bartholomew Jr.
To: Washington, George


        
          Dear Sir,
          Philada August 12. 1796.
        
        I received your letter covering one for the Duke de Liancourt yesterday. I enquired agreeably to your direction, of Mr Lacolombe concerning the residence of the duke, & find he is either at New York or Boston—most probably the latter. Mr Lacolombe advises me to put the letter for him under cover to Mr Casenove at Nw York, which I intend doing by this days post, with a request to Mr Casenove that if the duke is not in Nw York he will give it a safe conveyance.
        The other directions contained in your letter shall receive due attention. I have conversed with Mr Sheaffe, who owns half the garden, about putting it in order; & he assures me it is not his wish that anything should be done to it, as he means to begin his preparations for building on it this fall. That part which joins Mr Kennedy’s belongs to a brother of Dr Kuhn. he is not in town at present; but Mr Sheaffe tells me it is his intention to build on it the next spring, & does not believe that he wishes any expense to be incurred on account of it. I will see him about it, however, as soon as he returns to the City. At any rate it would not do to disturb the grape vines at this time: they are laden with fine fruit which I presume would be lost if the vines were disturbed at this stage of their growth.
        Altho’ Mr Kitt never mentioned to you that he had discharged Peter, yet he tells me it was done soon after you left the City. I have directed him to look out for a servant such as you describe; & shall myself make the same enquiry. I fear the getting a good one will be found difficult, as there appears to be a great demand for them. Several gentlemen have been here to know of Mr Kitt if he could recommend one to them. Major Jackson called on me the day before yesterday to get Peter’s character, whom I believe he means to employ, tho’ I could not say much to his advantage. The office and the two bed rooms adjoining were white washed before I arrived here. the white washing those below will be postponed ’till the fly-season is over. Be pleased to present my affection to my Aunt, and accept Dr Sir, the sincere esteem & attachmt of Yr obliged Servt
        
          B. Dandridge
        
       